



Exhibit 10.1
AMERICAN SUPERCONDUCTOR CORPORATION
First Amendment to Executive Severance Agreement
This First Amendment to Executive Severance Agreement (“Amendment”) by and
between American Superconductor Corporation, a Delaware corporation (the
“Company”), and John W. Kosiba (the “Executive”) is made as of July 31, 2017.
WHEREAS, the Company and the Executive are parties to an Executive Severance
Agreement, dated as of January 13, 2012 (the “Agreement”);
WHEREAS, the Company recently promoted the Executive to Senior Vice President
and Chief Financial Officer and desires to adjust the Executive’s severance
payment period from 6 months to 18 months in connection therewith;
WHEREAS, the parties desire to amend the Agreement to effectuate such adjustment
to the Executive’s severance payment period; and
WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Agreement.
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Company and the Executive agree as follows:
1.Effective as of July 31, 2017, the definition of “Severance Period” set forth
in Section 1.6 of the Agreement is hereby amended by deleting said section and
by substituting therefor:


“‘Severance Period’ shall mean the period of eighteen (18) months immediately
following the Date of Termination (as defined in Section 3.2(a) below).”


2.All other provisions of the Agreement shall remain in full force and effect
according to their respective terms, and nothing contained herein shall be
deemed a waiver of any right or abrogation of any obligation otherwise existing
under the Agreement except to the extent specifically provided for herein.


3.The validity, interpretation, construction and performance of this Amendment
shall be governed by the internal laws of the Commonwealth of Massachusetts,
without regard to conflicts of law principles.


4.This Agreement may be executed in counterparts, each of which shall be deemed
to be an original but both of which together shall constitute one and the same
instrument.


[signature page follows]


1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Executive Severance Agreement as of this 31st day of July, 2017.
AMERICAN SUPERCONDUCTOR CORPORATION


Signature: /s/ Daniel P. McGahn            
Print name:    Daniel P. McGahn
Title:         President and Chief Executive Officer


EXECUTIVE


Signature: /s/ John W. Kosiba            
Print name:    John W. Kosiba




2